Case 1:20-cv-00201-MJT-KFG Document 9 Filed 08/21/20 Page 1 of 3 PageID #: 26



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

LOUIS L. JOHNSON, JR.                              §

VS.                                                §                 CIVIL ACTION NO. 1:20cv201

DIRECTOR, TDCJ-CID                                 §

       MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Louis L. Johnson, Jr., an inmate confined at the Telford Unit of the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, brought this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition be dismissed as barred by limitations.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. Petitioner filed objections to the magistrate judge’s Report and Recommendation.

        The court conducted a de novo review of the objections in relation to the pleadings and the

applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

petitioner’s objections should be overruled.

        Petitioner has failed to assert a sufficient factual basis warranting tolling of the limitations

period. In parts of his objections petitioner claims he could not read or write; however, in other parts

of the objections he indicates there has been only a change in the degree to which he was able to read

or write. For example, plaintiff claims he did not “understand how to read or write as [he] needed

. . .” and he “did not know how to read or write at the time as good as [he] do[es] now . . . .”

        Neither proceeding pro se, having limited access to a law library, nor lacking knowledge of

filing deadlines can serve as a basis for equitable tolling as they are not a “rare and exceptional”
                                                   1
Case 1:20-cv-00201-MJT-KFG Document 9 Filed 08/21/20 Page 2 of 3 PageID #: 27



circumstance of prison life. See Felder v. Johnson, 204 F.3d 168, 170 (5th Cir. 2000). A pro se

prisoner’s ignorance of the law of habeas corpus is likewise insufficient to invoke equitable tolling.

Alexander v. Cockrell, 294 F.3d 626, 629 (5th Cir. 2002). Additionally, “the inability to speak or

read the English language is a disability common to a lot of prisoners in the prison system and is not

in itself a sufficient basis for equitable tolling.” See Perez v. Davis, No. 4:17cv882, 2018 WL

4304890, at *3 (N.D. Tex. Sept. 10, 2018) (collecting cases). “The petitioner bears the burden of

proof concerning equitable tolling, and must demonstrate rare and exceptional circumstances

warranting application of the doctrine.” Alexander, 294 F.3d at 629.

       Petitioner’s claims regarding his alleged prior illiteracy are vague, unsupported and

conclusory. Additionally, petitioner does not state when it was during the nine-year delay that his
reading and writing improved. Further, petitioner has failed to adequately explain or show how

he diligently pursued his remedies over the course of the nine-year delay. Accordingly, petitioner

has failed to satisfy his burden and equitable tolling is not warranted. Therefore, the petition is

barred by limitations.

       Furthermore, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

                                                  2
Case 1:20-cv-00201-MJT-KFG Document 9 Filed 08/21/20 Page 3 of 3 PageID #: 28



in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

       Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by petitioner are not novel and

have been consistently resolved adversely to his position. In addition, the questions presented are

not worthy of encouragement to proceed further. Therefore, petitioner has failed to make a sufficient

showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of

appealability shall not be issued.

                                             ORDER

       Accordingly, petitioner’s objections are OVERRULED.                The findings of fact and

conclusions of law of the magistrate judge are correct and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate judge’s

recommendations.

                             SIGNED this 21st day of August, 2020.




                                                            ____________________________
                                                            Michael J. Truncale
                                                            United States District Judge




                                                  3
